K


                                                                                  FILED N
                                      CAUSE NO. 05-15-00554-CV              5!H COURT OF APPEALS

    IN THE INTEREST OF                               §                   HqST^^RJIiqgr^EALS
                                                     §
    JAC. AND Z.C.C.,                                 §               FOR m& WPTP DJSIRJfT
                                                     §
    CHILDREN                                         §           AT DALLAS, TEXAS


     EMERGENCY MOTION TO OPPOSE EXTENSION OF DEADLINE FOR ENTRY OF
         FINDINGS OF FACT AND CONCLUSIONS OF LAW BY TRIAL COURT



    TO THE HONORABLE JUDGES OF SAID COURT:

    NOW COMES NATHAN CRAMER, pro se respondent, and files this Emergency Motion to
    OPPOSE Extension ofDeadline for Entry ofFindings ofFact and Conclusions ofLaw by
    Trial Court.


    NATHAN CRAMER was served with an Unopposed Motion to Extend Deadline for Entry of
    Findings ofFact and Conclusions ofLaw by Trial Court via email on June 24, 2015 at 6 PM.

    NATHAN CRAMER has had no correspondence or conferences with Michelle O'Neil in
    reference to this matter prior to her email service of said motion that was received on June 24,
    2015 and vigorously opposes said motion.

    The Court should deny this Unopposed Motion to Extend Deadline for Entry ofFindings of
    Fact and Conclusions ofLaw by Trial Court as it brings continued unnecessary and extreme
    hardship on the Appellants, Z.C.C. and J.A.C., mentally and physically. This extreme hardship
    comes from knowing that their biological father, Respondent Eldon Wayne Massey, does not
    want them and adamantly refuses to even sustain them with the minimum physical requirements
    to survive of food, shelter, clothes and medical insurance even though, as a millionaire, he has
    the means to care for his children's, Jacob and Zachary, basic needs.

    The First Request for Findings of Facts and Conclusions of Law by the Trial Court was filed on
    April 27, 2015. This request was blatantly ignored. The Second Request for Findings of Facts
    and Conclusions ofLaw by the Trial Court was also blatantly ignored. Michelle O'Nqii-, -^          03
    Attorney for Respondent Eldon Wayne Massey, has had more than enough time, afte^w                  O
    months and two requests, to produce these.                                              ap

    FACTS:                                                                                  ™          QJjj
                                                                                  Q S                  £
    NATHAN CRAMER was excluded and is notthe Petitioner's biological father, whichgyas tt              m
    determined by DNA genetic testing on May 8,2014.                              "    o               ^
ELDON WAYNE MASSEY, respondent, was includedand is the Petitioner's biological father,
which was determined by DNA genetic testing in March of 2013.

ELDON WAYNE MASSEY, respondent, has known he was the biological father andhas been
actively involved in decision making for Petitioner's, Z.C.C. and J.A.C, since their birth.
ELDON WAYNE MASSEY continues relentlessly to try to evade his responsibility and duty to
care for his biological children, Petitioner's Z.C.C. and J.A.C, by using his wealth to file
frivolous and meaningless motions in effortsto deploy stall tactics in this case. ELDON
WAYNE MASSEY is no stranger to Jacob and Zachary. They have knownhim their entire
life.


NATHAN CRAMER prays this Court will grant this Emergency Motion to OPPOSE Extension
ofDeadlinefor Entry of Findings of Fact and Conclusions of Law by Trial Court and that this
Court shall adjudicate Eldon Wayne Massey the biological father of J.A.C. and Z.C.C.

NATHAN CRAMER prays this Court will please stop the circusof litigation, unnecessary
delays and diversions being attempted by Respondent ELDON WAYNE MASSEY in efforts to
negate his responsibility as to what a biological father should pay for his children. My sincere
and heartfelt belief is that this is in the children's best interest.




                                                        Respectfully Submitted,

                                                        NATHAN PAULCRAMER
                                                        8910 Southwestern Boulevard #1116
                                                        Dallas, Texas 75214

                                                                          re**/£ja*c*+~
                                                              lathan Paul Cramer,
                                                             Pro se Respondent




                                         Certificate of Service

I certify that a true copy of the above was served on each attorney of record or party under
the Texas Rules of Civil Procedure on June 25,


                                                Nathan Paul Cramer, Pro se Respondent